     Case: 1:21-cv-00134-MRB Doc #: 1 Filed: 02/26/21 Page: 1 of 5 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

    JOHN NOCILLA, JR.                             :       CASE NO.: 1:21-cv-134
    114 Joyce Dr.                                 :
    Mankato, MN 56001                             :
                                                  :       JUDGE: ______________________
               Plaintiff                          :
                                                  :
    vs.                                           :
                                                  :
    JOE BRIDGES                                   :
    6235 Rosewind Cv,                             :
    Memphis, TN 38141                             :
                                                  :
    and,                                          :
                                                  :
    R & B TRUCKING, INC.                          :
    955 South Easton Blvd                         :
    Tupelo, MS 38804                              :
                                                  :
               Defendants.                        :



                               COMPLAINT WITH JURY DEMAND


       Plaintiff John Nocilla, Jr (“Plaintiff”) states the following for his Complaint against

Defendants Joe Bridges and R & B Trucking, Inc (“Defendant R & B”):


                                              INTRODUCTION

          1.       This is an action for personal injuries and economic damages suffered by Plaintiff

as a direct and proximate result of the Defendants’ negligent conduct.




                                                      1
     Case: 1:21-cv-00134-MRB Doc #: 1 Filed: 02/26/21 Page: 2 of 5 PAGEID #: 2




                              JURISDICTION AND VENUE AND PARTIES

        2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(1)

because this case is a civil action where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different States.

        3.        Venue is properly set in this District pursuant to 28 U.S.C. §1391(b) since a

substantial part of the events giving rise to the claim occurred within this judicial district.

        4.        This court has personal jurisdiction over Defendants pursuant to and consistent with

the Constitutional requirements of Due Process in that Defendants, acting through their agents or

apparent agents, committed a tortious act within this state.

        5.        Requiring Defendants to litigate these claims in Ohio does not offend the traditional

notions of fair play and substantial justice and is permitted by the United States Constitution. All

of Plaintiff’s claims arise in part from conduct Defendants purposefully directed to Ohio.

        6.        Plaintiff is an over-the-road trucker who is domiciled in Minnesota.

        7.        Upon information and belief, Defendant Joe Bridges is an over-the-road trucker

who is domiciled in Tennessee.

        8.        Upon information and belief, Defendant R & B Trucking, Inc. is a corporation

registered with the state of Mississippi with its primary place of business and headquarters located

in Mississippi.




                                                    2
     Case: 1:21-cv-00134-MRB Doc #: 1 Filed: 02/26/21 Page: 3 of 5 PAGEID #: 3




                                               COUNT I
                                 (Negligence of Defendant Joe Bridges)

          9.    Plaintiff John Nocilla restates and incorporates all previous paragraphs.

          10.   On or about April 23, 2019 at approximately 3:31am, Plaintiff John Nocilla was a

pedestrian walking into an Office Depot warehouse located at 4700 Muhlhauser Rd, Hamilton,

ohio 45011 (“Office Depot”).

          11.   On or about April 23, 2019 at approximately 3:31am, Defendant Joe Bridges

operated a Freightliner truck owned by Defendant R & B at the Office Depot.

          12.   Defendant Bridges’ Freightliner was backed into the loading dock of the Office

Depot.

          13.   Without properly checking his surroundings, Defendant Bridges suddenly pulled

forward without having his headlights on and struck Mr. Nocilla on the side.

          14.   Defendant Joe Bridges carelessly and without due regard for the safety of others

operated his vehicle in a negligent manner thereby causing a pedestrian collision between his

vehicle and Plaintiff John Nocilla.

          15.   Defendant Joe Bridges owed a duty to Plaintiff John Nocilla to operate the

Freightliner in a prudent, reasonably careful manner to avoid striking pedestrians, such as Plaintiff.

          16.   As a direct and proximate result of Defendant Joe Bridges’ negligence, Plaintiff

John Nocilla has incurred temporary and permanent injuries and has endured both physical and

mental pain and will continue to endure the pain and suffering in the future.

          17.   As a direct and proximate result of Defendant Joe Bridges’ negligence, Plaintiff

John Nocilla has incurred medical expenses and will continue to incur medical expenses in the

future.



                                                  3
     Case: 1:21-cv-00134-MRB Doc #: 1 Filed: 02/26/21 Page: 4 of 5 PAGEID #: 4




          18.   As a direct and proximate result of Defendant Joe Bridges’ negligence, Plaintiff

John Nocilla has incurred lost wages and will continue to incur lost wages in the future.

          19.   As a direct and proximate result of Defendant Joe Bridges’ negligence, Plaintiff

John Nocilla has suffered damages for the lost enjoyment of life and will continue to suffer the

loss of enjoyment of life in the future.



                                          COUNT II
                      (Negligent Entrustment of Defendant R & B Trucking)

          20.   Plaintiff John Nocilla restates and incorporates all previous paragraphs.

          21.   Defendant R & B negligently permitted Defendant Joe Bridges to operate its

Freightliner truck.

          22.   Upon information and belief, Defendant R & B instructed Defendant Bridges to

make a deliver a load of product to the Office Depot.

          23.   Defendant Joe Bridges was an incompetent, reckless, uninsured, and/or unsafe

driver.

          24.   Defendant R & B knew or should have known that Defendant Joe Bridges was an

incompetent, reckless, uninsured, and/or unsafe driver, and Defendant R & B was negligent in

allowing Defendant Joe Bridges to take possession of and drive its vehicle.

          25.   As a direct and proximate result of Defendant R & B’s negligence, Plaintiff John

Nocilla has incurred temporary and permanent injuries and has endured both physical and mental

pain and will continue to endure the pain and suffering in the future.

          26.   As a direct and proximate result of Defendant R & B’s negligence, Plaintiff John

Nocilla has incurred medical expenses and will continue to incur medical expenses in the future.



                                                 4
     Case: 1:21-cv-00134-MRB Doc #: 1 Filed: 02/26/21 Page: 5 of 5 PAGEID #: 5




        27.    As a direct and proximate result of Defendant R & B’s negligence, Plaintiff John

Nocilla has incurred lost wages and will continue to incur lost wages in the future.

        28.    As a direct and proximate result of Defendant R & B’s negligence, Plaintiff John

Nocilla has suffered damages for the lost enjoyment of life and will continue to suffer the loss of

enjoyment of life in the future.

       WHEREFORE, Plaintiff John Nocilla demands judgment against Defendants and

damages as follows:

       A. Compensatory damages against Defendants jointly and severally in excess of

           $75,001.00;

       B. Statutory damages;

       C. Pre-judgment and post-judgment interest; and

       D. Any other legal and equitable relief this court deems proper.


                                                       Respectfully Submitted,


                                                       /s/ Robert L. Thompson
                                                       Robert L. Thompson (0098126)
                                                       THOMPSON LEGAL LLC
                                                       Columbia Plaza
                                                       250 E 5th St., 15th Floor
                                                       Cincinnati, Ohio 45202
                                                       P: 513-780-5985
                                                       F: 513-780-5988
                                                       Robert@RthompsonLegal.com
                                                       Attorney for Plaintiff

                                         JURY DEMAND

Plaintiff Demands a trial by Jury on all triable issues.

                                                       /s/ Robert L. Thompson
                                                       Robert L. Thompson (0098126)



                                                  5
